Citation Nr: 0721726	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for osteoarthritis, 
bilateral hips.

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for rheumatoid 
arthritis.

3. Entitlement to an increased evaluation for hiatal hernia 
with splenic flexure syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to July 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. Osteoarthritis, bilateral hips, was not manifest during 
service or to a compensable degree within a year after 
service, and there is no evidence showing that the current 
disability is related to service or a service-connected 
disability.

2.  In a December 1976 rating decision, the RO denied the 
veteran's claim for service connection for rheumatoid 
arthritis.  The RO notified the veteran of this decision, but 
the veteran did not appeal and that decision became final.  

3.  Evidence presented since the December 1976 rating 
decision does not raise a reasonable possibility of 
substantiating the application for service connection for 
rheumatoid arthritis.

4. Hiatal hernia with splenic flexure syndrome is manifested 
by gastroesophageal reflux disease, reported dysphagia, 
weight gain of 20 pounds, and a not severe or disabling 
tendency to constipation.

5.  There is no evidence of pyrosis or regurgitation 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment.  





CONCLUSIONS OF LAW

1.  Osteoarthritis, bilateral hips, was not incurred in or 
aggravated by active service, nor may in-service occurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112,1113, 5102, 
5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Osteoarthritis, bilateral hips, is not secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R.      §§ 3.102, 
3.159, 3.303, 3.310 (2006).

3.  The December 1976 rating decision denying service 
connection for rheumatoid arthritis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

4.  Evidence received since the December 1976 rating decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).

5. The criteria for an evaluation in excess of 10 percent for 
hiatal hernia with splenic flexure syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7,4.113, 4.114; Diagnostic Code (DC) 7346 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of May and June 2004 letters, 
which were sent prior to the November 2004 rating decision.  
The letters notified the veteran that VA would obtain all 
relevant service department records or VA medical records.  
The RO notified the veteran of her responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for her.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in her possession.  The 
letters specifically notified the veteran that VA would 
obtain any relevant evidence in the possession of a federal 
department or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  As the Board concludes that new 
and material evidence has not been received to reopen the 
veteran's service connection claim for rheumatoid arthritis 
and that service connection is not warranted, no disability 
rating or effective date will be assigned; thus, the veteran 
has not been prejudiced in this regard.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Additionally, as the 
Board concludes that neither service connection for 
osteoarthritis nor a higher rating for a hiatal hernia is 
warranted, no disability rating or effective date will be 
assigned; thus, the veteran has not been prejudiced in this 
regard.  Id. 

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 9 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for rheumatoid arthritis that 
were found insufficient in the previous denial.  In the 
present case, the veteran was notified as to what type of 
evidence was necessary to reopen the claim in the May 2004 
letter.  Specifically, the veteran was notified of what 
constituted new and material evidence and that service 
connection for rheumatoid arthritis was previously denied 
because a diagnosis of rheumatoid arthritis was not 
confirmed.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA, to include the 
provisions of Kent, have been satisfied.  

The VA has obtained all relevant, identified, and available 
evidence.  There is a VA medical examination of record with 
respect to the veteran's increased rating claim.
There is no VA exam of record with respect to whether new and 
material evidence has been presented to reopen the claim of 
service connection for rheumatoid arthritis or the claim for 
service connection for osteoarthritis, bilateral hips.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision. 38 U.S.C.A. § 5103A(d). However, as there has been 
no new and material evidence received with respect to the 
claim for service connection for rheumatoid arthritis, a VA 
examination is not necessary.  See 38 C.F.R. § 
3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  Furthermore, a 
VA examination is not necessary for the claim of service 
connection for osteoarthritis, bilateral hips, as there is no 
evidence that the osteoarthritis is associated with the 
veteran's active duty or any service-connected disabilities.  
Additionally, there is no evidence of osteoarthritis in-
service.  The veteran's mere assertions that osteoarthritis 
is related to service, without any other support, do not meet 
the criterion of 38 C.F.R. § 3.159(c)(4), which would trigger 
the duty to provide a VA medical examination.  Thus, even 
though there is not a VA examination of record, the VA has 
fulfilled its duty to assist.   

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran.  

Service Connection

The veteran seeks service connection for osteoarthritis of 
the bilateral hips.  In support of her claim, she contends 
that she had rheumatoid arthritis in service, which has since 
resulted in osteoarthritis in her hips.  She also states that 
the osteoarthritis was noted in her service medical records 
and that she was treated for it while in the military.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service incurrence may also be granted 
for certain chronic diseases, such as hypertension, if they 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.   § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Initially, the Board notes that service medical records, 
including the veteran's separation examination, do not 
include a complaint or finding of osteoarthritis in the hips.  
The veteran underwent a VA examination in November 1976 in 
regard to a claim of service connection for rheumatoid 
arthritis, but no complaints of hip pain were reported, and 
no findings of osteoarthritis in any joint were noted at that 
time.

The first mention of any hip pain is in September 1982, 
however, there is not a finding of osteoarthritis but a 
finding of right sciatic nerve irritation.  The first finding 
of osteoarthritis is in February 2004; a March 2005 x-ray 
shows osteoporosis, minimal degenerative changes, and 
metallic sutures in the pelvis and left hip area.  
 
As osteoarthritis was first documented after service, 
specifically from 2004 onwards, the remaining question is 
whether the evidence establishes that this condition can be 
linked to service.  38 C.F.R. § 3.303(b).  The Board notes 
that under 38 C.F.R. § 3.303(b), this nexus requirement can 
be satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

The veteran has presented no competent evidence of 
osteoarthritis of the bilateral hips during service or in 
proximity to separation.  There is no medical evidence of any 
of these conditions until well over twenty-five years post-
service, and there is also no evidence of continuity of 
symptomatology between her military service and her current 
osteoarthritis.

Although symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology, in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of the continuity.  Savage, 10 Vet. App. at 
488, Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Here, 
the veteran asserts that the osteoarthritis was present in-
service, however, there is no evidence of any disability in 
the hips for more than twenty-five years post-service.  
Additionally, though the veteran was thoroughly examined and 
treated during service for other conditions, there is no 
finding in service medical records of any osteoarthritis of 
the hips.  Although a diagnosis of arthritis was noted at 
separation, this was in regard to the hands and wrists, and 
no such diagnosis was noted in regard to the hips.  
Furthermore, although the medical evidence shows that hip 
pain was experienced in 1982, these complaints were found to 
be attributable to right sciatic nerve irritation.

As there is no medical evidence showing that the current 
osteoarthritis is related to service, the Board finds that 
service connection for a osteoarthritis on a direct basis is 
not warranted.

Having determined that service connection on a direct basis 
is not warranted, the Board also finds that service 
connection for osteoarthritis as secondary to rheumatoid 
arthritis is not warranted.  As will be discussed in greater 
detail below, rheumatoid arthritis is not a disability for 
which service connection is in effect.  See 38 C.F.R. 
§ 3.310.  As rheumatoid arthritis is not a condition for 
which service connection is in effect, service connection on 
a secondary basis is not warranted.  The Board notes that the 
veteran asserts that osteoarthritis was caused by the 
rheumatoid arthritis noted in-service, and that rheumatoid 
arthritis spread causing the osteoarthritis.  There is no 
evidence, other than the veteran's assertions, that 
rheumatoid arthritis is related to osteoarthritis.  
Additionally, this type of determination is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, the Board has reviewed the evidence and finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection on either a direct or a secondary 
basis.  The doctrine of reasonable doubt has been considered 
but as the preponderance of the evidence is against the 
claim, it is not applicable.  38 U.S.C.A. § 5107(b);  
38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).   

New and Material Evidence

The veteran seeks service connection for rheumatoid 
arthritis.  She claims that while serving in the Army, she 
was told that she had rheumatoid arthritis in her hands.   

The veteran's claim was initially denied in a December 1976 
rating decision.  The RO denied service connection for 
rheumatoid arthritis as there was no medical evidence of the 
condition and a November 1976 VA examination did not show 
rheumatoid arthritis.  The RO notified the veteran of this 
decision in December 1976.  The veteran did not file a notice 
of disagreement.  Consequently, that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In August 2004, the RO received the veteran's claim seeking 
to reopen the claim of service connection for rheumatoid 
arthritis.  When a claim is the subject of a prior final 
denial, it may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the December 1976 rating decision, the RO considered the 
veteran's service medical records, which showed probable 
arthritis in November 1975 and an impression of rheumatoid 
arthritis; the veteran's June 1976 separation examination 
showing treatment for arthritis for two years; and a November 
1976 VA examination which did not show rheumatoid arthritis.  

In the present appeal, new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for rheumatoid arthritis.  The veteran has submitted no 
evidence which would raise a reasonable possibility of 
substantiating the her claim.  Specifically, although the 
veteran has submitted a substantial amount of medical 
evidence since the December 1976 rating decision, none of 
this evidence showing a current diagnosis or treatment for 
rheumatoid arthritis.  Without some evidence of a current 
disability, the claim cannot be reopened.  

The Board has carefully reviewed the record and has concluded 
new and material evidence has not been received to reopen the 
claim of service connection for rheumatoid arthritis.  
Therefore, the appeal is denied.  

Increased Rating

The veteran seeks an increased rating for a hiatal hernia 
with splenic flexure syndrome, currently evaluated at 10 
percent disabling.  The veteran asserts that she experiences 
esophagus acid reflux daily, regurgitation, and choking.  

The Board notes that in the November 2004 rating decision, 
the RO assigned a 100 percent evaluation, effective April 13, 
2004, based on surgical or other treatment necessitating 
convalescence, and a 10 percent evaluation was assigned from 
June 1, 2004.  In the veteran's December 2004 notice of 
disagreement, the veteran only disagreed with the 10 percent 
evaluation.  As there was no NOD or substantive appeal filed 
on the subject of the 100 percent evaluation, this issue is 
not on appeal before the Board.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected hiatal hernia with splenic 
flexure syndrome has been rated under 38 C.F.R. section 
4.114, Diagnostic Code 7346 (2006).  Under this regulatory 
provision, a 30 percent rating is warranted where there is 
persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
Id.

The Board finds that a higher 30 percent rating is not 
warranted.  At the September 2004 VA examination, the 
veteran's abdomen and bowel sounds were normal.  The 
impressions were gastroesophageal reflux disease and 
recurrent reflux esophagitis.  The examiner also indicated 
that the veteran had some dysphagia, but noted that there was 
no weight loss but a weight gain of 20 pounds in the last 
several months.  Additionally, the examiner noted some 
tendency to constipation which was not severe and not 
disabling.  Though the veteran reported dysphagia, or 
difficulty swallowing, there is not any objective evidence of 
this and there is objective evidence that the veteran has 
gained 20 pounds; additionally, there is no objective 
evidence of pyrosis or  regurgitation accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment - the symptoms required for the higher 30 percent 
evaluation.  Therefore, as there is no objective evidence of 
any of the symptoms required for a higher rating, and 
increased evaluation is not warranted. 

The Board has considered a separate rating for the veteran's 
surgical scar in the vertical midline abdominal area.  
However, since there is no medical evidence that the scars 
are painful on examination, the criterion for a rating under 
DC 7804 is not met.  38 C.F.R. § 4.118; Diagnostic Code 7804 
(2006).

The Board notes that the September 2004 VA examiner noted 
that the veteran had gastroesophageal reflux disease.  The 
Board also notes that the veteran reported a loss of five 
days of work due to gastric reflux symptoms.  Under 38 C.F.R. 
section 4.113, diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances of nutrition.  Though service 
connection for gastroesophageal reflux disease is not in 
effect, the Board accepts that the symptoms of 
gastroesophageal reflux disease are productive of a common 
disability picture along with the hiatal hernia with splenic 
flexure syndrome.  However, these symptoms do not show that a 
higher rating is warranted as there is still no evidence of 
the symptomatology required for the higher 30 percent 
evaluation.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  In this regard, the Board notes that the loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Although the veteran has reported that she has lost five days 
of work last year due to gastroesophageal disease, she is 
still employed.  For these reasons, and because there is no 
evidence showing that the veteran has experienced frequent 
periods of hospitalization, the Board concludes that this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
hernia with splenic flexure syndrome.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claim, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   







ORDER

Service connection for osteoarthritis, bilateral hips is 
denied.

New and material evidence has not been presented to reopen a 
claim of service connection for rheumatoid arthritis and the 
claim is denied. 

An increased evaluation for a hiatal hernia with splenic 
flexure syndrome, currently evaluated as 10 percent disabling 
is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


